Citation Nr: 0714550	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension with 
dissection aortic aneurysm from aortic root to iliac vessels 
(claimed as a heart condition), to include as secondary to 
syphilis.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from October 1942 to December 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

By a May 2007 letter, the Board notified the veteran that his 
motion to have his appeal advanced on the docket had been 
granted. 38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  Hypertension with dissection aortic aneurysm from aortic 
root to iliac vessels  was not manifest during service or to 
a compensable degree within a year after service, and there 
is no evidence showing that the current heart disability is 
related to service. 

2.  Syphilis is not a service-connected disability.

3.  The medical evidence shows that hypertension with 
dissection aortic aneurysm from aortic root to iliac vessels 
is not secondary to syphilis treatment.


CONCLUSIONS OF LAW

1.  Hypertension with dissection aortic aneurysm from aortic 
root to iliac vessels  was not incurred in or aggravated by 
active service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112,1113, 5102, 5103, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Hypertension with dissection aortic aneurysm from aortic 
root to iliac vessels is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The veteran seeks service connection for hypertension with 
dissection aortic aneurysm from aortic root to iliac vessels, 
to include as secondary to syphilis.  The veteran claims that 
he was diagnosed in-service, but it was not officially 
recorded.  He also contends that the current heart condition 
is due to the treatment for syphilis in-service.  The 
veteran's representative adds that the May 2005 VA examiner 
failed to indicate if the veteran's complaint of chest pains 
in February 1946 were related to the current heart condition.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service incurrence may also be granted 
for certain chronic diseases, such as hypertension, if they 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

In addition, under 38 C.F.R. § 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Also, 
any increase in severity of a non service-connected disease 
or injury that is proximately due to or the result of a 
service- connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected. 38 C.F.R. § 3.310(b); Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen, 7 Vet. App. at 439, for 
secondary service connection on the basis of the aggravation 
of a non service-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

The Board notes its referral to the amendment of 38 C.F.R. § 
3.310, effective October 10, 2006 and also recognizes that 
the RO did not consider this amendment. However, the veteran 
is not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is only a 
codification of interpretation of existing law as announced 
by the Court in Allen, 7 Vet. App. at 439.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

A review of the evidence shows that service connection for 
hypertension with dissection aortic aneurysm from aortic root 
to iliac vessels, claimed as a heart condition, is not 
warranted.  Initially, the Board notes that the veteran does 
not assert nor does the evidence show that this condition is 
due to combat.  Therefore, the Board will not make a 
determination as to whether the veteran was in combat and the 
provisions of 38 U.S.C.A. § 1154 do not apply.  38 U.S.C.A. 
§ 1154 (West 2002).

Next, the Board notes that service medical records do not 
include a complaint of chest pain or a diagnosis of any heart 
condition.  In fact, discharge examination in this regard was 
normal and there is no pertinent evidence of record within a 
year after service.  The first evidence of any heart 
condition is in 1999.
 
As a heart condition was first documented after service from 
1999 onwards, the remaining question is whether the evidence 
establishes that this condition can be linked to service.  38 
C.F.R. § 3.303(b).  The Board notes that under 38 C.F.R.         
§ 3.303(b), this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

The veteran has presented no credible evidence of any heart 
condition during service or in proximity to separation.  
There is no medical evidence of any of these conditions until 
well over fifty years post-service.  There is also no 
evidence of continuity of symptomatology other than the 
veteran's unsupported statements.  Though the veteran claims 
that he experienced chest pain shortly after service and was 
treated by a private physician, he has not identified this 
physician nor has he provide treatment records.  Although 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of the continuity.  Savage, 10 Vet. App. at 488, 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Here, the 
veteran asserts that the heart condition was present in-
service, however, there is no evidence of these conditions 
for more than fifty years post-service.  Additionally, though 
the veteran was thoroughly examined and treated during 
service for other conditions, there is no finding in service 
medical records of any heart condition.  The Board finds that 
the veteran's denial of a pertinent history during service 
and the normal findings on clinical evaluation to be more 
probative than his remote statements that he had chest pain 
or symptoms in-service.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).

Additionally, there is no probative evidence showing that 
heart disease is related to service.  Thus, service 
connection for a heart condition on a direct basis is not 
warranted

Having determined that service connection on a direct basis 
is not warranted, the Board also finds that service 
connection for a heart condition as secondary to syphilis is 
not warranted.  First, syphilis is not a disability for which 
service connection is in effect.  See 38 C.F.R. § 3.310.  
Service connection for syphilis was denied in a May 1948 
rating decision.  Second, regardless of whether service 
connection is in effect for syphilis, the probative medical 
evidence of record reflects that a heart condition is not 
secondary to any treatment for syphilis in-service.  The May 
2005 VA examiner, after reviewing the claims file and noting 
that the veteran had been treated for primary and secondary 
syphilis in-service, opined that it was less likely than not 
that the primary and secondary syphilis treated extensively 
with penicillin in 1943 and 1945 were responsible for heart 
disease.  Thus, as syphilis is not a condition for which 
service connection is in effect and the medical evidence 
reflects that syphilis is not related to the heart disease, 
service connection on a secondary basis is also not 
warranted. 

Finally, the Board recognizes that the veteran contends that 
his heart condition is related to service.  However, these 
statements do not provide a medical nexus between the current 
conditions and service.  Additionally, this type of 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board also notes that the veteran's 
representative stated that the VA examiner did not offer an 
opinion as to whether the February 1946 chest pains were 
related to the current heart condition.  However, as 
previously noted, there is no evidence, other than the 
veteran's assertions, of any symptoms until more than fifty 
years post-service and the veteran has provided insufficient 
details as to any chest pains he experienced in February 
1946.  
  
In summary, hypertension with dissection aortic aneurysm from 
aortic root to iliac vessels is not shown by the medical 
evidence of record until decades post-service.  The Board has 
carefully reviewed the record and has concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection, to include as secondary to syphilis.  
The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, it is 
not applicable.  38 U.S.C.A. § 5107(b);  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).   

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  The Court also held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Id.  This 'fourth element' comes from the 
language of 38 C.F.R. § 3.159(b)(1). 
    
In a December 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The letter contained 
a specific request for the veteran to provide additional 
evidence in support of his claim.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but he was not 
provided with notice of the type of evidence necessary to 
establish the an effective date.  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, no effective date will be assigned and there 
is no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Board notes that the veteran was not issued a specific 
VCAA notice on the issue of secondary service connection.  
However, the veteran has demonstrated actual knowledge of the 
elements required for secondary service connection.  
Specifically, after the rating decisions were issued, the 
veteran asserted for the first time that his heart condition 
was caused by the treatment of in-service syphilis.  His 
contention that a condition noted in-service cause his 
current heart condition is an indication that he has actual 
knowledge of the elements of secondary service connection.  
See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) 
(appellant's "actual knowledge" of what was needed to 
substantiate her claim prior to adjudication by the Board 
provided a meaningful opportunity to participate in the 
adjudication process"); Velez v. West, 11 Vet. App. 148, 157 
(1998) (actual knowledge by veteran cures defect in notice).  
Thus, any defect in informing the veteran as to the elements 
of secondary service connection have not prejudiced the 
veteran.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
Though the veteran claimed that he received treatment after 
service for chest pains, he did not identify any treatment 
providers nor did he provide any treatment records.  The RO 
attempted to obtain records from Daniel Freeman Hospital, but 
was informed that the hospital was unable to identify the 
veteran's records.  In this regard, the Board notes that in 
order for VA to process claims, individuals applying for VA 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  The Court has also held that VA's duty to 
assist is not always a one-way street and that if an 
appellant wishes help he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

The veteran has had a VA examination with regards to whether 
or not the in-service treatment for syphilis caused the 
current heart condition.  There is no VA examination of 
record with respect to the claim that the veteran had a heart 
condition in service.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313,           § 3.316, and § 3.317 manifested during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

In the present case, the veteran claims that his current 
heart condition was present in-service.  However, he does not 
provide any evidence or treatment for this condition until 
more than fifty years post-service nor is there any evidence 
of symptoms of a heart condition in-service.  The veteran's 
mere assertions, without any other support, do not meet the 
criterion of 38 C.F.R. § 3.159(c)(4), which would trigger the 
duty to provide a VA medical examination.  Thus, VA has 
fulfilled its duty to assist.   

It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the claims file.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the VCAA 
or prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).
    
Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 




ORDER

Service connection for hypertension with dissection aortic 
aneurysm from aortic root to iliac vessels, to include as 
secondary to syphilis, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


